         Case 2:21-cv-00393-JJT Document 17 Filed 05/24/21 Page 1 of 10



1
     Michael C. McKay (Pro Hac Vice)
     MCKAY LAW, LLC
2    5635 N. Scottsdale Rd., Suite 170
3    Scottsdale, Arizona 85258
     Telephone: (480) 681-7000
4    Facsimile: (480) 348-3999
5    Email: mmckay@mckaylaw.us
     Attorney for Defendants
6

7

8
                           UNITED STATES DISTRICT COURT
9
                                   DISTRICT OF ARIZONA
10

11                                                  Case No.: 2:21-cv-00393-JJT
     Djordje Jovanovic, individually and on
12   behalf of all others similarly situated,
                                                    DEFENDANTS’ MOTION TO
13                Plaintiffs,                       DISMISS FIRST AMENDED
                                                    COMPLAINT PURSUANT TO
14                                                  RULE 12(B)(6)
            vs.
15
     SRP Investments, L.L.C.; Stephanie             (Oral Argument Requested)
16   Rose Polydoroff; and Does 1 through
17   10,
18                Defendants.
19
          Defendants SRP Investments, L.L.C. (“SRP”) and Stephanie Rose Polydoroff
20
     (“Polydoroff”) (collectively, “Defendants”) move to dismiss plaintiff Djordje
21
     Jovanovic’s (“Plaintiff”) First Amended Complaint pursuant to Federal Rule of civil
22
     Procedure 12(b)(6) for its failure to assert a claim. This Motion is supported by the
23
     following Memorandum of Points and Authorities. Defendants’ Local Rule 12(c)
24
     Certificate of Conferral is attached as Exhibit 1.
25

26
27

28
             DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE 12(B)(6)
                    Djorde Jovanovic v. SRP Investments, L.L.C., Case No. 2:21-cv-00939-JTT

                                                   1
           Case 2:21-cv-00393-JJT Document 17 Filed 05/24/21 Page 2 of 10



1                   MEMORANDUM OF POINTS OF AUTHORITIES
2    I.    Issue
3          To state a claim under the Telephone Consumer Protection Act (“TCPA”) a
4    plaintiff must allege (1) the defendant called/texted a telephone number; (2) using an
5    automatic telephone dialing system (“ATDS”); (3) without the recipient’s prior
6    express consent. See 47 U.S.C. § 227(b). Complaints that contain no facts showing
7    defendants made calls/texts using an ATDS do not survive motions to dismiss. Here,
8    Plaintiff’s First Amended Complaint contains no facts showing Defendants used an
9    ATDS. Should Plaintiff’s First Amended Complaint be dismissed?
10   II.   Procedural Posture
11         Plaintiff’s original Complaint in this case was filed on March 8, 2021. (Dkt. No.
12   1.) Defendants moved to dismiss the original Complaint on April 16, 2021. (Dkt. No.
13   11.) Rather, than substantively respond to the motion to dismiss, Plaintiff filed a First
14   Amended Complaint on May 6, 2021. (Dkt. No. 14.) The First Amended Complaint
15   is almost identical to the original Complaint. The First Amended Complaint suffers
16   from the same fatal flaws as the original Complaint. It appears that Plaintiff cut-and-
17   pasted both complaints from another case. Rather than add actual facts to the First
18   Amended Complaint, Plaintiff added more legal conclusions and boilerplate
19   language to the First Amended Complaint.
20   III. Introduction
21         Plaintiff’s First Amended Complaint is brought on behalf of a putative
22   nationwide class. (FAC ¶ 28.) Defendant SRP is an Arizona limited liability
23   company, founded in 2017. (Id. at ¶ 14.) Defendant Polydoroff is the only member
24   of SRP. SRP has no employees. SRP has no commercial offices. SRP operates out
25   of Polydoroff’s residence. SRP and Polydoroff buy and sell residential homes.
26         Plaintiff alleges that he received a single text message from Defendants on
27   January 19, 2021 that reads: “How are you Djordje? Sorry to catch you off guard but
28
              DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE 12(B)(6)
                     Djorde Jovanovic v. SRP Investments, L.L.C., Case No. 2:21-cv-00939-JTT

                                                    2
         Case 2:21-cv-00393-JJT Document 17 Filed 05/24/21 Page 3 of 10



1    would you be interested in liquidating any real estate here in Az? Thanks – Kat reply
2    STOP to end.” (Id. ¶ 19.) In response to receiving this single and personalized text
3    message, Plaintiff sued Defendants on a nationwide class basis, and makes a naked
4    allegation – with no supporting facts – that Defendant sent the text message to him
5    using an ATDS. (Id. ¶ 20.) The unsupported allegation that Defendants used an
6    ATDS to send Plaintiff a single personalized text message is a mere legal conclusion,
7    which need not be credited as true at this stage. As with any federal pleading, Plaintiff
8    must comport with pleading standards in asserting his TCPA cause of action and
9    cannot simply rely on unsupported legal conclusions when asserting claims against
10   Defendants. See Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). The Complaint’s
11   allegations are inadequate given the operative pleading standards. Thus, the
12   Complaint should be dismissed.
13   IV. Legal Standard
14        On a Federal Rule of Civil Procedure 12(b)(6) motion to dismiss, the United
15   States Supreme Court has held that satisfying Rule 8(a)(2) requires a plaintiff “to
16   provide the grounds of his entitlement to relief [and] more than labels and
17   conclusions, and a formulaic recitation of the elements of the cause of action will
18   not do.” Twombly, 550 U.S. at 555 (emphasis added) (internal quotation marks
19   and citation omitted).
20        “Factual allegations must be enough to raise the right to relief above the
21   speculative level,” and courts considering a motion to dismiss are not bound by a
22   complaint’s legal conclusions couched as facts. Id. Moreover, under Twombly, such
23   fundamental deficiencies “should be exposed at the point of minimum expenditure
24   of time and money by the parties and the Court.” Id. at 558 (internal quotation marks
25   and citation omitted). Dismissal under Rule 12(b)(6) is appropriate where the
26   complaint lacks sufficient facts to support a cognizable legal theory.” Mendiondo v.
27   Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008).
28
             DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE 12(B)(6)
                    Djorde Jovanovic v. SRP Investments, L.L.C., Case No. 2:21-cv-00939-JTT

                                                   3
          Case 2:21-cv-00393-JJT Document 17 Filed 05/24/21 Page 4 of 10



1         As explained in more detail below, the Court should disregard legal conclusions
2    in assessing whether the Complaint here plausibly states a claim for relief. See
3    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“the tenet that a court must accept as
4    true all of the allegations contained in a complaint is inapplicable to legal
5    conclusions”); see also Twombly, 550 U.S. at 555 (on motion to dismiss, a court is
6    “not bound to accept as true a legal conclusion couched as a factual allegation”
7    (internal quotation marks and citation omitted)). Indeed, Iqbal authorizes this Court
8    to identify and disregard the Complaint’s legal conclusions before conducting
9    plausibility analysis (to ensure that plausibility is tested based only on factual
10   allegations). See Iqbal, 556 U.S. at 679; see also Moss v. U.S. Secret Serv., 572 F.3d
11   962, 970-72 (9th Cir. 2009) (“follow[ing] the Court’s suggested sequence” in
12   reversing denial of motion to dismiss); Kwan v. San Medica Int’l, 854 F.3d 1088,
13   1096 (9th Cir. 2017) (quoting Iqbal, 556 U.S. at 679, for proposition that a “court
14   considering a motion to dismiss can choose to begin by identifying pleadings that,
15   because they are no more than conclusions, are not entitled to the assumption of
16   truth” in affirming dismissal).
17   V.   Plaintiff’s Complaint Fails to State a Viable Cause of Action
18        The TCPA provides:
19               It shall be unlawful for any person within the United States,
20               or any person outside the United States if the recipient is
21               within the United States—
22               (A) to make any call (other than a call made for emergency
23               purposes or made with the prior express consent of the called
24               party) using any automatic telephone dialing system—
25               ...
26               (iii) to any telephone number assigned to a paging service,
27               cellular telephone service, specialized mobile radio service,
28
             DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE 12(B)(6)
                    Djorde Jovanovic v. SRP Investments, L.L.C., Case No. 2:21-cv-00939-JTT

                                                   4
         Case 2:21-cv-00393-JJT Document 17 Filed 05/24/21 Page 5 of 10



1                 or other radio common carrier service, or any service for
2                 which the called party is charged for the call . . .
3    47 U.S.C. § 227(b)(1)(A)(iii).
4         ATDS means equipment with the capacity to store or produce telephone
5    numbers to be called, using a random or sequential number generator, and the ability
6    to dial such numbers. See 47 U.S.C. § 227(a)(1). A “random or sequential number
7    generator” refers to the genesis of the list of numbers, not an “order to be called.”
8    See 47 U.S.C.A. § 227(a)(1); Marks v. Crunch San Diego, LLC, 55 F. Supp. 3d 1288,
9    1292 (S.D. Cal. 2014). Further, just days ago the United States Supreme Court held
10   that viable TCPA claims must allege “in all cases” that an ATDS with the ability to
11   “use a random or sequential number generator” and be able to dial those numbers
12   was used by defendants. Facebook, Inc. v. Duguid, 592 U.S. __ (2021) (Emphasis
13   added).
14        In the case at bar, Plaintiff’s TCPA claims could be viable only if Defendants
15   texted Plaintiff’s cellular phone using an ATDS. See Facebook, 592 U.S. __ (2021);
16   Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036, 1043 (9th Cir. 2012); and
17   see also 47 U.S.C. § 227(b)(1). But Plaintiff’s Complaint contains no facts to support
18   his claim that the single isolated text message at issue was placed by Defendants
19   using an ATDS. In fact, the opposite is true. The single text message at issue includes
20   Plaintiff’s name. (FAC ¶ 19.) It is a personalized message. (Id.) Plaintiff provides no
21   facts that even attempt to explain how he could receive at personalized text message
22   from an ATDS. A fair reading of Plaintiff’s Complaint shows only that he has
23   adequately alleged that he received an unsolicited text message from Defendants. But
24   Plaintiff has provided no proper allegations (facts) that the text message was sent
25   using an ATDS. And Plaintiff’s allegations suggest the single text message he
26   received was not sent using an ATDS because the message was personalized.
27   Additionally, most TCPA cases involve a plaintiff who received a barrage of
28
               DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE 12(B)(6)
                      Djorde Jovanovic v. SRP Investments, L.L.C., Case No. 2:21-cv-00939-JTT

                                                     5
         Case 2:21-cv-00393-JJT Document 17 Filed 05/24/21 Page 6 of 10



1    unsolicited calls or texts. But here, there was only a single isolated and personalized
2    text message. The allegation of a single isolated and personalized text message sent
3    by a small business without any employees and run out of Polydoroff’s residence
4    also undermines the notion that Defendants used an ATDS to message Plaintiff. In
5    sum, Plaintiff’s allegations are not plausible.
6         Plaintiff does not even pretend to offer facts that Defendants used an ATDS to
7    message him. Plaintiff’s Complaint contains only a bare and unsupported legal
8    conclusion that Defendants sent the message using an ATDS based on “information
9    and belief.” (FAC ¶ 20.) (Emphasis added.) Indeed, Plaintiff’s allegation about
10   Defendants’ alleged use of an ATDS is contained in only one sentence. The sentence
11   is bereft of any actual facts. It reads:
12               On information and belief, the text messages [sic – Plaintiff
13               concedes elsewhere in his Complaint there was only a single
14               text message sent, not “messages”], sent to Plaintiff’s cellular
15               telephone were placed by Defendants via an “automatic
16               telephone dialing system,” (“ATDS”) as defined by 47 U.S.C.
17               § 227 (a)(1) as prohibited by 47 U.S.C. § 227 (b)(1)(A).
18
     (FAC ¶ 20.) (Emphasis added.) Again, Plaintiff’s legal conclusion is not enough.
19
     This is especially powerful here given that Plaintiff is suing a local small business
20
     that does not have any employees, or resources that could conceivably satisfy any
21
     possible class action judgment that might be entered against them.1 The existing
22

23

24
     1
25    The prudence of Plaintiff suing a small business with relatively few assets on behalf
     of a nationwide class is questionable at best. Most class action plaintiffs do not pursue
26   expensive class action lawsuits against defendants who lack resources to satisfy any
27   potential class settlements or judgments. But such is the case here. It seems the
     Complaint is an exercise in futility and waste of Court and party resources.
28
              DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE 12(B)(6)
                     Djorde Jovanovic v. SRP Investments, L.L.C., Case No. 2:21-cv-00939-JTT

                                                    6
         Case 2:21-cv-00393-JJT Document 17 Filed 05/24/21 Page 7 of 10



1    pleading standards are designed to prevent pleadings – just like the one filed by
2    Plaintiff – from surviving motions to dismiss.
3         A very similar complaint was filed in Hensarling v. Wells Fargo Bank, N.A.,
4    Case No. 1:15-cv-01555-DAD-SKO (E.D. Cal. Feb. 29, 2016). In Hensarling, the
5    court noted that the plaintiff’s complaint contained only the legal conclusion that the
6    defendant used an ATDS – very similar to the Plaintiff’s Complaint here. The
7    Hensarling court granted defendant’s motion to dismiss and held the complaint “does
8    not allege facts that allow this court to draw reasonable inference regarding
9    defendant’s use of an ATDS.” (Id.) This Court should do the same here.
10        The Hensarling holding is well reasoned and consistent with opinions issued
11   recently by courts throughout the Ninth Circuit. As claims asserting TCPA violations
12   have become more common in the past few years, courts have routinely found
13   complaints like Plaintiff’s are inadequately pled and dismissible under Rule 12(b)(6)
14   when no facts are offered that would make use of an ATDS more likely than not.
15   See, e.g., Duguid v. Facebook, Inc., No. 15-cv-00985-JST, 2016 WL 1169365, at *4
16   (N.D. Cal. Mar. 24, 2016) (“This conclusory allegation that Facebook used an ATDS
17   is not, without more, sufficient to support a claim for relief under the TCPA.”); see
18   also Weisberg v. Stripe, Inc., No. 16-cv-00584-JST, 2016 WL 3971296 (N.D. Cal.
19   Jul. 25, 2016) (dismissing complaint when facts alleged by Plaintiff did not support
20   inference that an ATDS was used in the complained-of calls); Freidman v. Massage
21   Envy Franchising, LCC, No. 3:12-cv-02962-L-RBB, 2013 WL 3026641, at *3 (S.D.
22   Cal. June 13, 2013) (dismissing complaint that did not contain sufficient details to
23   suggest that an ATDS was used); Daniels v. ComUnity Lending, Inc., No. 13-cv-488-
24   WQH-JMA, 2014 WL 51275, at *5 (S.D. Cal. Jan. 6, 2014) (dismissing TCPA claims
25   after finding that with insufficient factual allegations regarding the calls at issue: “It
26   is just as conceivable that the text messages were done by hand, or not using an
27   ATDS.” (emphasis added)).
28
             DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE 12(B)(6)
                    Djorde Jovanovic v. SRP Investments, L.L.C., Case No. 2:21-cv-00939-JTT

                                                   7
         Case 2:21-cv-00393-JJT Document 17 Filed 05/24/21 Page 8 of 10



1         TCPA complaints filed in federal court (and in particular, complaints filed on
2    behalf of a putative class) cannot be permitted to proceed when the Iqbal/Twombly
3    standards have not been met when asserting that text messages were placed with an
4    ATDS. See, e.g., Johansen v. Vivant, Inc., No. 12 C 7159, 2012 WL 6590551, at *3
5    (N.D. Ill. Dec. 18, 2012) (plaintiff who provided insufficient details to support his
6    belief that a call or message was delivered via ATDS must provide the information
7    within his personal knowledge, “and may not rely on the discovery process to cure
8    such deficiencies in his complaint”); Kramer v. Autobytel, Inc., 759 F. Supp. 2d 1165,
9    1171 (N.D. Cal. 2010) (the “naked assertion” that messages were sent “using
10   equipment that, upon information and belief, had the capacity to store or produce
11   telephone numbers to be called, using a random or sequential number generator . . .
12   need not be taken as true”); Flores v. Adir Int’l, LLC, No. 15-cv-00076-AB, 2015
13   WL 4340020, at *3 (C.D. Cal. July 15, 2015) (“Without more, Plaintiff’s conclusory
14   allegation that Defendant used an ATDS is little more than speculation, and cannot
15   support a claim for relief under the TCPA”).
16   VI. Conclusion
17        Plaintiff’s Complaint contains only a legal conclusion that Defendants used an
18   ATDS when sending him the single, isolated, and personalized text message at issue.
19   Absent the requisite facts, the Complaint fails to state a claim against Defendants for
20   violation of the TCPA. Thus, Defendants request the Court to grant this Motion to
21   Dismiss.
22
     Dated: May 24, 2021                      Respectfully submitted,
23

24
                                              /s/ Michael C. McKay
25                                            Michael C. McKay
26                                            5635 N. Scottsdale Road, Suite 170
                                              Scottsdale, Arizona 85250
27                                            Telephone: (480) 681-7000
28
             DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE 12(B)(6)
                    Djorde Jovanovic v. SRP Investments, L.L.C., Case No. 2:21-cv-00939-JTT

                                                   8
         Case 2:21-cv-00393-JJT Document 17 Filed 05/24/21 Page 9 of 10



1
                                               Email: mckay@mckay.law
                                               Attorney for Defendants
2

3                                 CERTIFICATE OF SERVICE
4            I hereby certify that on this 24th day of May, 2021, I electronically transmitted
5    the attached document to the Clerk’s Office using the CM/ECF System for filing and
6    transmittal of a Notice of Electronic Filing to all CM/ECF registered users in this
7    case.
8
     /s/ Michael C. McKay
9

10

11

12

13

14

15
16

17

18
19

20

21

22

23

24

25

26
27

28
              DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO RULE 12(B)(6)
                     Djorde Jovanovic v. SRP Investments, L.L.C., Case No. 2:21-cv-00939-JTT

                                                    9
     Case 2:21-cv-00393-JJT Document 17 Filed 05/24/21 Page 10 of 10



1

2

3

4

5

6

7

8
9

10

11

12

13

14

15
16

17

18
19

20

21

22

23

24

25

26
27

28                                              1
              DEFENDANTS’ MOTION TO DISMISS COMPLAINT PURSUANT TO RULE 12(B)(6)
               Djorde Jovanovic v. SRP Investments, L.L.C, Case No. 2:21-cv-00939-JTT
